Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 1 of 32 PageID #:8259




                            Exhibit 10
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 2 of 32 PageID #:8260




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

T.S. et al.,                                   )
                                               )
               Plaintiffs,                     )     Case No. 1:16-cv-08303
                                               )
  v.                                           )     Hon. Rebecca R. Pallmeyer
                                               )
Twentieth Century Fox Television et al.,       )
                                               )
               Defendants.                     )
                                               )




                             EXPERT REPORT OF LOUIS J. KRAUS, M.D.
 Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 3 of 32 PageID #:8261




                           Expert Report of Louis J. Kraus, MD
                  T.S. et al. v. Twentieth Century Fox Television, et al.
                                  Case No.: 1:16‐cv‐08303


I.    INTRODUCTION

      1.     I have worked with juveniles in correctional settings for the past 28 years. I
             am currently Professor and Chief of Child and Adolescent Psychiatry at Rush
             University Medical Center in Chicago, Illinois. In that capacity, I supervise and
             train child and adolescent psychiatry fellows in various placements,
             including in in-patient, residential treatment, and outpatient programs for
             children, adolescents, and young adults. I am also currently the Psychiatric
             Director at the Sonia Shankman Orthogenic School, a residential treatment
             program for children and adolescents in need of support for profound
             emotional issues; the Founding Director of the Autism Assessment, Research,
             Treatment and Services Center at Rush University Medical Center; and the
             Medical Director of the Chicago Metropolitan Easter Seals Therapeutic School,
             a school providing a continuum of services for children with autism. I also
             have a private practice where I assess and treat children and adolescents and
             provide therapy and psychopharmacological services. I have included a copy
             of my Curriculum Vitae as Exhibit A.

      2.     I have been asked by Plaintiffs to offer opinions on whether certain conduct
             alleged to have been undertaken by the Cook County Juvenile Temporary
             Detention Center (“JTDC”) in connection with the filming of the television
             series Empire would have injured the youth detained at the JTDC.

      3.     I am being compensated by the law firm of Weil & Chardon, LLC, at my
             standard consulting rate of $500 per hour. I have no personal interest in the
             outcome of this litigation and my compensation is not contingent on the
             litigation’s outcome.

      4.     My research and analysis regarding this matter are ongoing. I may revise or
             supplement this report as well as testify concerning other pertinent issues
             that may be raised as a result of reviewing additional information from the
             litigation made available to me or in order to respond to new issues raised by
             the Defendants.
II.   SUMMARY OF OPINIONS

      5.     In my opinion, the restrictions and deprivations which I understand were
             imposed on the youth detained at the JTDC during the filming of Empire were
             not in the best interests of those youth and, in my professional medical
             judgment, were harmful to the wellbeing of those youth.

      6.     Youth who are held longer in more enclosed and restricted spaces will be at
             higher risk for fights, at higher risk for mental health concerns, and at higher

                                   Kraus Expert Report
                                         Page 1
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 4 of 32 PageID #:8262




            risk for not having their General Education needs met. In general, it will be
            injurious for all children in the facility and result in them feeling closed in.
            Increased restrictions on juveniles are detrimental because:

            a.     more restrictive environments in a juvenile detention center will
                   place youth at increased risk for mental health concerns including
                   depression and anxiety symptoms;

            b.     more restrictive environments in a juvenile detention setting will
                   place youth at increased risk for aggressiveness and fighting and thus
                   increases the risk for physical and psychological injury;

            c.     more restrictive environments in a juvenile detention setting diminish
                   the amount and the effectiveness of programming such as education,
                   exercise, recreation and enrichment that is necessary and appropriate
                   for juveniles, and thereby degrade the efficacy of rehabilitative efforts
                   undertaken on a youth’s behalf.

     7.     Under normal circumstances, the JTDC follows certain routines. There is
            daily programming at juvenile facilities like the JTDC that allows for more
            comprehensive use of facility services, including the school system,
            enrichment programming, outdoor time, and recreation time. Youth detained
            at the JTDC become accustomed to these routines, which is helpful to them;
            the restriction of daily programs can have significant impact on violent
            outbursts. This is not just an issue of being bored, but of not having the
            activities that are considered appropriate and reasonable for youth in
            detention. Programming should be as routine, consistent, and reliable as
            possible in order to facilitate residents’ trust and confidence in the
            rehabilitative programming offered at JTDC. Children, especially vulnerable
            children from unstable backgrounds, are particularly in need of consistency
            in order to develop in a health manner.

     8.     I have personally viewed the JTDC residential “pods” previously. Pods are not
            designed to accommodate the education, programming and recreational
            needs of youth detained at the JTDC. Pods have a television in them and not
            much else, and precisely because the youth are idle on the pods, there are
            significant restrictions on their movement in order to prevent violence and
            other outbursts. The reality is that there is much less to do on the pods than
            what the youth would do if they had their normal activities and recreation
            time. Increased time on pods is not healthy for the youth and should only
            occur under acute situations, where there are no other options.

     9.     Outdoor time is particularly important for juveniles in a detention setting
            because the outdoor recreation time gives large muscle exercise, a release of
            energy, and the benefit of team sports, all in the fresh air. Recreation time
            indoors is not an adequate substitute for access to outside spaces. Youth


                                  Kraus Expert Report
                                        Page 2
 Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 5 of 32 PageID #:8263




             should only be deprived of outdoor access when absolutely necessary
             because of weather or other unavoidable circumstances.

       10.   Mental health screening when juveniles first arrive at the JTDC is crucial. The
             cohort of young people who are detained at the JTDC are a high-risk
             population with higher incidences of mental health disorders and
             psychological traumas than the general population. Effective intake
             screenings decrease the risks of violence (both self-harm and interpersonal)
             to individual youths and throughout the facility as a whole.

       11.   The information I have been provided regarding this case supports the
             conclusion that youth detained at the JTDC were harmed by being subjected
             to additional restrictions and heightened risks during the filming of Empire. I
             can discern no benefits to the wellbeing of youth detained at the JTDC from
             the filming of Empire that might outweigh the harms caused to them by the
             disruptions and deprivations that were imposed to accommodate Empire.
III.   QUALIFICATIONS & BACKGROUND

       12.   I have worked with juveniles in correctional settings for the past 28 years,
             including nine years from 1990 to 1999 as the treating psychiatrist at the
             Illinois Maximum Security Youth Center in in Joliet, Illinois.

       13.   From 2003 to 2004, I was a consultant to the Civil Rights Division of the
             United States Department of Justice on a Civil Rights of Institutionalized
             Person Act (“CRIPA”) investigation in Maryland.

       14.   I also consulted with the American Civil Liberties Union of Illinois (“ACLU”)
             in a case challenging conditions in the Cook County JTDC, which resulted in
             system-wide restructuring of mental health services for juveniles held in pre-
             trial detention in Chicago. See Doe v. Cook County, No. 99-C-3945 (N.D. Ill.). I
             spent [] years in that role, I became familiar with the challenges and goals of
             the JTDC, including its population and the design and structure of its physical
             facility.

       15.   I have served as a monitor or consultant on various other correctional and
             juvenile justice matters, have served in leadership positions in organizations
             focused on juvenile detention, and have published a number of books as well
             as articles in peer reviewed journals on these topics.

             a.     I have been appointed to serve as monitor in consent decrees
                    involving reform in juvenile justice systems in Arizona and Illinois. In
                    my role in Illinois, which is currently ongoing, I am assessing and
                    consulting on the restructuring of mental health programming of the
                    Illinois Department of Juvenile Justice. See R.J v. Bishop, No.1:12-cv-
                    07289 (N.D. Ill.). In the Arizona case, I assisted the U.S. Department of
                    Justice from 2005 to 2008 in restructuring the mental health, medical


                                   Kraus Expert Report
                                         Page 3
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 6 of 32 PageID #:8264




                   services, and dental services in two state juvenile facilities. See United
                   States v. Arizona, No. 2:04-cv-01926 (D. Ariz.).

            b.     From October 2000 through October 2015, I was the chair of the
                   American Academy Child and Adolescent Psychiatry’s (“AACAP”)
                   Juvenile Justice Reform Committee. I was on the Board of Directors of
                   the National Commission of Correctional Health Care (“NCCHC”) from
                   1997 to 2003, was appointed chairman of the NCCHC Committee on
                   Juvenile Health Care from 1999 to 2003, and served as vice-chairman
                   of the same committee in 1998.

            c.     I have authored a number of publications on treatment of juveniles in
                   correctional settings. I am the primary author of the AACAP’s Policy
                   Statement on Solitary Confinement. I co-edited two monographs on
                   juvenile justice reform for the AACAP, co-edited a book through
                   Cambridge University Press entitled The Mental Health Needs of
                   Young Offenders, and, most recently, edited a book through the Child
                   and Adolescent Psychiatric Clinics of North America entitled
                   Adjudicated Youth, published in January of 2016. I wrote the Practice
                   Parameter for Child and Adolescent Forensic Evaluations for child and
                   adolescent psychiatry, which was published in the Journal of Child
                   and Adolescent Psychiatry.

      16.   I have served in a number of additional professional appointments in my
            field. From June 2014 to 2015, I served as the chair-elect of the American
            Medical Association’s Council on Science and Public Health, and from 2015 to
            2016, I served as chair. From May 2012 to May 2015, I was the chair of the
            American Psychiatric Association’s Council on Children, Adolescents and
            Their Families, which I had served in for 18 years. From 2011 to 2013, I was
            chair of the AACAP Assembly. I am currently Treasurer of the American
            Psychiatric Association Foundation.

      17.   I have also been involved in special education consulting and development of
            Individualized Education Programs (“IEPs”) for the past twenty-two years. I
            am currently a consultant on special education issues to over fifteen school
            districts in Illinois. I typically complete one or two educational evaluations
            each week, assist with developing IEPs, and attend IEP meetings. I have
            testified regarding special education issues in due process hearings under
            the Individuals with Disabilities Education Act as well as in other civil cases.

      18.   I obtained my Doctor of Medicine degree, M.D., from the Chicago Medical
            School in 1987 and my Bachelor of Science degree, B.S., from Syracuse
            University in 1983.

IV.   BACKGROUND REGARDING THE JTDC

      19.   I am familiar with the operations of the JTDC from my experience as a
            consultant in Doe v. Cook County, No. 99-C-3945 (N.D. Ill.). In addition, I have
                                  Kraus Expert Report
                                        Page 4
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 7 of 32 PageID #:8265




            also reviewed the report of Earl Dunlap prepared in this case. I am
            professionally familiar with Mr. Dunlap, having worked alongside him at
            times during the course of Doe v. Cook County, and consider his report and
            opinions to be reliable in light of his extensive experience and the duties
            performed as Transitional Administrator of JTDC.

     20.    The JTDC typically houses between 250 and 400 youth. The majority of youth
            are teenagers, though on occasion the JTDC houses some preteens. The
            average length of stay is somewhere around 10 days, although there are
            youth who will stay significantly longer, and some who are released in
            shorter periods.

     21.    Detention of juveniles at facilities like the JTDC is sometimes necessary to
            protect the juvenile or the community, but it tends to be psychologically
            harmful to the juvenile, and tends to increase chances of recidivism. The
            fewer the services and the more restrictive the incarceration, the more
            harmful the detention will be for the young person.

     22.    Accordingly, the JTDC has implemented extensive policies and programming
            to minimize the negative impacts of detention on the juveniles that it houses.
            These include numerous activities designed to get youth off the “pods” where
            they are confined, including to school, recreation, outdoor time, programs,
            commissary, and physical activities. Youth detained at the JTDC have a
            routine within the facility. If the routine is changed for the worse, or
            restricted, it will be harmful to the youth.

     23.    When a juvenile enters the JTDC, staff in the facility conduct a variety of
            assessment interventions before juvenile is placed on a residential pod and
            integrated into the activities of the facility. When youth initially come into the
            facility they are assessed to make sure that there are no acute medical or
            mental health issues, which helps minimize the risk of suicidality and
            violence among detainees.

     24.    The intake assessments are very important because from a psychological
            standpoint, the youth at the JTDC are a vulnerable and high-risk population.
            Northwestern University Professor Linda A. Teplin, for example, has
            published research studies of the JTDC and other juvenile detention facilities.
            These studies show that there is greater than a 60% incidence of severe
            mental illness in the youth that are placed in pre-detention youth centers and
            that 90% of the youth have a history of alcohol and substance abuse.

V.   Doe v. Cook County

     25.    In Doe v. Cook County, No. 99-C-3945 (N.D. Ill.), the ACLU sued Cook County
            because detention conditions at the JTDC were harmful and unsafe. Among
            other things, the suit alleged, and subsequent investigation confirmed, that
            youth detained at the JTDC did not have adequate recreational time, time out
            of their pods, and mental health interventions.
                                  Kraus Expert Report
                                        Page 5
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 8 of 32 PageID #:8266




     26.    I was a Court Appointed Expert in the Doe case, assessing mental health
            concerns and deficits in initial assessment and treatment. Based on this
            experience, I am quite familiar with the JTDC and the impact that heightened
            restrictions have on youth who are detained there.

     27.    In 2002, Cook County entered a Settlement Agreement in which it promised
            to develop and implement a number of programs in particular areas of
            concern, including mental health care.

     28.    Under federal oversight, and through laborious effort, JTDC practices were
            changed to improve conditions. This included significant mental health
            changes and other interventions. JTDC policies were implemented to ensure
            that minimal requirements were met so that detained youth could be
            stabilized and helped while at the JTDC. The new policies and practices
            implemented a consistent behavioral management plan, comprehensive
            early assessment, mental health treatment, and structured activities
            including daily recreation and year-round school. All of these programs were
            conducted outside of the JTDC residential pods.

     29.    JTDC operations were redesigned to minimize negative psychological impact
            on youth who had been detained. The focus was not just on rehabilitation,
            but helping these youth for the relatively brief period of time that they are at
            the JTDC, knowing that they are some of the most psychologically vulnerable
            and highest risk children in our population. Youth detained at the JTDC have
            a much higher incidence of learning disabilities and special education needs
            than the general population. They have a much higher incidence of mental
            illness than the general population. They have a much higher incidence of
            having been abused both physically and sexually, with associated post-
            traumatic symptomatology.

     30.    After the Doe lawsuit, the policies at the JTDC focused on promoting the
            wellbeing of the youth. Placing youth in a restricted environment like the
            JTDC may be necessary, but it is also harmful. In order to minimize the harm
            to children in detention, the JTDC implemented numerous interventions
            designed to get the children off of their pods:

            a.     More time spent restricted to the pods means more negative impact
                   on detainees and more psychological harm from incarceration. This is
                   true for every juvenile; more restriction equals more harm. For this
                   reason, numerous JTDC programs—school, enrichment activities,
                   exercise, recreation, commissary, etc.—are purposefully scheduled to
                   take place off the pod;

            b.     Regular outdoor recreation helps mitigate the impact of incarceration
                   on youth by allowing team play, fresh air and large muscle exercise.
                   Less outdoor exposure increases the negative psychological impact of
                   detention;

                                  Kraus Expert Report
                                        Page 6
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 9 of 32 PageID #:8267




            c.      Whenever there is a group of youth in a small space with limited
                    activities, there are increased risks for fighting and acting out
                    behavior. Overcrowding increases risk of violent outbursts, which
                    create risk of harm to the individuals involved and also compromise
                    safety and security throughout the facility.

            d.      The JTDC implemented a point-based “behavior economy” system in
                    which good behavior is rewarded with extra points and higher
                    “levels” and bad behavior is punished by the forfeiture of points and
                    reduction of “levels.” The point and level changes have immediate,
                    tangible results; youth can “spend” their points to gain extra
                    privileges. This system provides consequences for both good and bad
                    behavior that is both prompt and consistent; these features promote
                    the perception of proportional discipline and fairness, and in so doing
                    help to reduce the negative impact of incarceration. The
                    maladministration of such a system creates a perception of unfairness
                    that worsens the impact of incarceration, has a negative impact on a
                    youth’s experience of incarceration, and heightens the risks of
                    increased behavioral outbursts.

            e.      Regular visits are afforded to detainees with their parents, guardians,
                    and other family members. Such visits are important, particularly
                    because youth detained at the JTDC may have few if any people to
                    confide in while they are detained. The family bond is very important;
                    among other things, it helps incarcerated children tolerate the
                    challenges of incarceration and to transition successfully back into
                    society.

      31.   In the end, the ACLU Doe litigation and the resulting reform of the JTDC
            focused the JTDC on the wellbeing of the youth detained there and resulted in
            policies and procedures designed to promote the youths’ rehabilitation and
            safety, and to stabilize and minimize harm to them up until the time of their
            adjudication or their release from the facility.

VI.   ALL OR NEARLY ALL JTDC RESIDENTS WERE HARMED BY THE RESTRICTIONS
      IMPOSED TO ACCOMMODATE THE FILMING OF EMPIRE

      32.   Plaintiffs’ counsel has made the following representations to me regarding
            the impact of Empire’s filming at the JTDC:

                 a. When school was in session, youth detained at the JTDC were not
                    allowed to leave their pods for school, which instead was conducted
                    on the pods;

                 b. Outdoor recreation was eliminated for youth detained at the JTDC;

                 c. In many instances, youth detained at the JTDC were not allowed to
                    leave their pods for recreation;

                                  Kraus Expert Report
                                        Page 7
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 10 of 32 PageID #:8268




               d. Extra off-pod recreation that is normally provided to youth when
                  school is out of session was eliminated or greatly curtailed;

               e. Numerous programs, which were scheduled to occur off of the pods,
                  were cancelled;

               f. Two pods of the JTDC’s “Alpha” intake center were closed off so that
                  the Empire film crew could use them, with the following impacts:

                       i. Alpha intake residents were transferred throughout the facility
                          on a schedule dictated by the Empire filming, rather than the
                          JTDC’s medical and security protocols;

                      ii. To accommodate the surge in population from the closed
                          intake pods, population caps on pods throughout the facility
                          were raised past their safe functional operating capacity, and
                          numerous pods were in fact overpopulated;

                      iii. The JTDC’s primary psychological screening tool, called MAYSI,
                           was abandoned for all but a handful of children who entered
                           the JTDC during filming;

               g. Visitation was moved from the JTDC’s purpose-built visitation facility
                  to a smaller room with fewer, closer tables that afforded less privacy.

      33.   I have also reviewed the expert report of Earl Dunlap, which appears to
            substantiate these representations, and substantiate that the ordinary
            operations of the JTDC were significantly altered for the filming of Empire.

      34.   To accommodate Empire, youth detained at the JTDC spent more time on
            their pods than they otherwise would have, as set forth above. These changes
            resulted in increased confinement to the pods for the youth detained at the
            JTDC.

      35.   Youth were kept in an enclosed environment, with their normal activities
            restricted or eliminated, for longer than would have been the case if Empire
            were not present. Because any increased restrictions on juveniles are
            psychologically harmful, any youth detained at the JTDC who spent more
            time on the pod than he or she otherwise would have was harmed.

      36.   Youth at the JTDC lost outdoor recreation opportunities because of the
            Empire filming. From the perspective of psychological impact, there is a basic
            need for outdoor time for all youth, whether just to stand and walk or to play
            team activities. The elimination of access to the outdoor yards during the
            Empire filming caused harm to all youth who were deprived of outdoor
            access.

      37.   Ordinary intake screenings for mental health appear to have been abandoned
            for nearly all youth that were admitted to the JTDC during the Empire filming

                                  Kraus Expert Report
                                        Page 8
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 11 of 32 PageID #:8269




            periods. Failure to conduct these screenings increased the risk to the health
            and welfare not only of the incoming youth who were not properly screened
            for mental health issues, but also to the health and welfare of all other youth
            detained at the JTDC because placing youth with potentially undiagnosed
            mental health risks into the general JTDC population puts others at risk and
            compromises the overall safety and security of the entire facility.

      38.   The Empire filming caused overcrowding on pods throughout the JTDC.
            Overcrowding tends to exacerbate the impact of detention on juveniles
            because it creates increased risk of violence and fights among youth—both
            because of the overcrowding itself and because inadequately screened youth
            were transferred throughout the facility. Aside from the obvious physical
            harm resulting from fighting, fighting and violence in and of themselves are
            psychologically harmful, to all participants in and witnesses to a fight.

      39.   The Empire filming appears to have significantly disrupted the “behavior
            economy” that operates in the JTDC for all detainees, by effectively
            eliminating, or greatly reducing, incentives for good behavior and by
            effectively “punishing” detainees by eliminating, or greatly reducing,
            privileges that they had worked towards. Because the behavior economy
            helps to minimize the negative impact of incarceration, its disruption tends
            to heighten the perception of unfairness for all detainees, increase the risk of
            behavioral outbursts, and worsens the psychological impact of incarceration.
            Because the behavior economy helps motivate children to participate in
            rehabilitation programming and maintain good behavior, the loss of
            consistency or trust in the behavior economy is harmful to the rehabilitative
            goals of JTDC.

      40.   Loss of privacy in visitation, and loss of a visit, would degrade contact with
            family and degrade the opportunity for the detainee to confide in family
            members during a visit. Such losses would further increase the negative
            psychological impact of incarceration on the detainee.

      41.   For the vast majority of detainees, there was no contact or interaction with
            the Empire crew or cast. Plaintiffs’ counsel has represented to me that during
            one of the three filming sessions, approximately 25 detainees received a
            short speech from one of the Empire actors, named Chris Rock. Other youth
            may have also have incidentally been able to see parts of the Empire filming
            on the yard from the confinement of their pods. It is highly unlikely that the
            benefits, if any, of such superficial contact would offset the harms of
            increased pod time, deprivation of outdoor time, and the other harmful
            changes I have identified in this report.




                                  Kraus Expert Report
                                        Page 9
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 12 of 32 PageID #:8270




  VII.   DISCOVERY IS ONGOING
         42.   I understand that discovery is ongoing, and I reserve the right to revisit the
               opinions included in this report in light of additional facts that my come to
               light as the case proceeds.



  I declare under penalty of perjury that the foregoing is true and correct.
         Executed on 12 of April, 2019



                                            /


                                         / Louis J. Kraus




                                     Kraus Expert Report
                                           Page 10
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 13 of 32 PageID #:8271




                 KRAUS EXPERT REPORT
                              EXHIBIT A:
                   KRAUS CURICULUM VITAE
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 14 of 32 PageID #:8272




                  LOUIS JAMES KRAUS, M.D., DFAPA, FAACAP
                Woman’s Board Professor of Child and Adolescent Psychiatry
                    Chief, Section of Child and Adolescent Psychiatry
                             Rush University Medical Center

                              910 Skokie Boulevard, Suite 230
                                   Northbrook, IL 60062
                            Office Telephone: (847) 559-0560
                                   Cell: (847) 217-7755
                                 Email: rkraus9@mac.com

         PERSONAL DATA:                                  Louis James Kraus, MD

                                                         DOB: 12‐3‐1960 USA



                                      EDUCATION:

           1987              M.D., University of Health Sciences, The Chicago Medical School

           1983              B.S., Syracuse University



                               POSTGRADUATE TRAINING:

     7/1/92-6/30/94          Child and Adolescent Psychiatry Fellow, The University of
                             Chicago, Chicago, Illinois

     10/1/88-6/30/92         Psychiatry Resident, Northwestern University, Chicago, Illinois

     7/1/91-12/31/91         Chief Resident, Psychiatry, Northwestern University, Chicago,
                             Illinois

     7/1/87-6/30/88          Surgical Intern, Boston University, Boston, Massachusetts



                              ACADEMIC APPOINTMENTS:

     July 2016 – Present     Professor of Clinical Psychiatry, Rush University Medical Center

    July 2003 – June 2016    Associate Professor of Clinical Psychiatry, Rush University Medical
                             Center

     March 2001 – 2002       Visiting Associate Professor of Psychiatry, University of Illinois at
                             Chicago

      July 2001 – 2002       Assistant Professor of Psychiatry, Northwestern University


                                  Kraus Expert Report
                                   Exhibit A: Page 1
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 15 of 32 PageID #:8273




    Nov. 1997 – July 2001       Clinical Instructor, Dept. of Psychiatry, Northwestern University

    July 1994 – Aug. 1997       Assistant Professor, Department of Psychiatry, University of
                                Chicago

    July 1994 – Aug. 1997       Director of Child and Adolescent Forensic Psychiatry, University
                                of Chicago



                                   BOARD CERTIFICATION:

            May, 2015            Maintenance of Certification in Child and Adolescent Psychiatry,
                                 by The American Board of Psychiatry and Neurology,
                                 Certification No. 3956

            June, 1999           Board Certified in Forensic Psychiatry, by the American Board of
                                 Psychiatry and Neurology, Certification No. 1079

           October, 1995         Board certified in Child and Adolescent Psychiatry, by The
                                 American Board of Psychiatry and Neurology, Certification No.
                                 3956

        December, 1993           Board certified in General Psychiatry, by The American Board of
                                 Psychiatry and Neurology, Certification No. 38252


                                            LICENSES:

   State of Illinois        No. 036-079584            Expires: 07/31/2020

   State of Florida         No. ME 83084              Expires: 01/31/2019

   State of Arizona         No. 33456                 Expires: 12/03/2018



                                 HONORS AND AWARDS:
           Child and Adolescent Psychiatry, Award: “Scholarship and Perseverance in the Creation of our
            Practice Parameter for Child and Adolescent Forensic Evaluations”, 58th Annual Meeting,
            Toronto, Canada, October 2011.
           Fellow, American Academy of Child and Adolescent Psychiatry (2006)
           Distinguished Fellow, American Psychiatric Association (2004)
           Woman’s Board Professor of Child and Adolescent Psychiatry, Rush University Medical Center
            (2004)
           AMA Glaxo Welcome Emerging Leaders Development Program (1998)



                                      Kraus Expert Report
                                       Exhibit A: Page 2
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 16 of 32 PageID #:8274




         Top Doctor – 1997 - 2001
         Resident Fellowship of The American Psychoanalytic Association (1992)
         Laughlin Fellow, Northwestern University (1991)
         Magna Cum Laude, Syracuse University
         Phi Beta Kappa Honor Society
         Honors Program in Biology, Syracuse University


                          PROFESSIONAL SOCIETY MEMBERSHIPS

                                American Medical Association

                    American Academy of Child and Adolescent Psychiatry

                        American Academy of Psychiatry and the Law

                               American Psychiatric Association

                                 Illinois State Medical Society

                      Illinois Council of Child and Adolescent Psychiatry

                                Illinois Psychiatric Association

                                     Chicago Medical Society



                                     TEACHING EXPERIENCE:



      May 2008 –         American Psychiatric Association Mentor for psychiatric residents
       Present           through the Council on Children, Adolescents and Their Families

      July 2006 –        Supervise Rush child and adolescent psychiatry fellows at the Sonia
        Present          Shankman Orthogenic School (a residential school)

      July 2002 –        Supervise general residents and child and adolescent fellows at Rush
        Present          University Medical Center

      July 2002 –        Developed forensic rotation at Rush University Medical Center for
        Present          child and adolescent fellows allowing them to observe forensic
                         evaluations in court, and the Cook County Juvenile Pre-Detention
                         Facility

      July 2002 –        Develop school consult didactics as well as didactics dealing with
        Present          Autism; Supervise Rush University Medical Center’s child and
                         adolescent fellows in their school Autism rotation at the Chicago

                                     Kraus Expert Report
                                      Exhibit A: Page 3
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 17 of 32 PageID #:8275




                         Metropolitan Easter Seals Therapeutic Day Schools

   July 2002 - Present   Develop and teach the child and adolescent forensic psychiatry course
                         for child and adolescent psychiatry fellows at University of Illinois at
                         Chicago and Rush University Medical Center

   July 2002 - Present   Teach and supervise medical students in clinical rotations through
                         child and adolescent psychiatry at Rush University Medical Center

   March 2001 – July     Supervise and lecture residents at University of Illinois
        2002

     August 1997 –       Teaching and lecturing to general psychiatry residents at
      March 2001         Northwestern University

     August 1997 –       Supervise child and adolescent psychiatry residents and general
      March 2001         psychiatry residents at Northwestern University

     August 1994 –       Provide child and adolescent forensic psychiatry course offered to
         1997            residents and fellows at the University of Chicago

     August 1993 –       Supervise child and adolescent psychiatry fellows, psychiatry
         1997            residents and psychology trainees at the University of Chicago

     July 1991- July     Supervise psychiatry residents at Northwestern University
          1992



                                       ELECTED POSITIONS:

   June 2008 – Present   Chair, AACAP Delegation to AMA House of Delegates

     July 2015 – June    Chair, AMA Council on Science and Public Health
           2016

     July 2014 – June    Chair Elect, AMA Council on Science and Public Health
           2015

       2011 – 2013       Chair, AACAP Assembly

       2011 – 2013       AACAP Executive Committee

     July 2008 – June    AMA Council on Science and Public Health
           2016

       2009 – 2011       Vice-Chair, AACAP Assembly

       2007 – 2009       AACAP Assembly Treasurer



                                   Kraus Expert Report
                                    Exhibit A: Page 4
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 18 of 32 PageID #:8276




      2007 – 2013          AACAP Council

      2002 – 2004          AACAP Assembly Representative to the Executive Committee



                                             REVIEWER:

      Guest Reviewer – Journal of The American Academy of Child and Adolescent Psychiatry



                                   TRAINEES AND MENTOREES:

       2005 – Present         Ongoing Mentoring for AACAP and APA Mentor Programs

     2005 – 2007 (Jada        Vice Chair, Psychiatry, Illinois Masonic Hospital
       Johnson, MD)

    2002 – 2004 (Shiraz       Medical Director, Maryville Academy
        Butt, MD)

    1998 – 2000 (Lucyna       Medical Director, River Edge Hospital
      Puszkarska, MD)

    1997 – 1999 (Joseph       Medical Director, Streamwood Hospital
       McNally, MD)



                            PROFESSIONAL SOCIETY APPOINTMENTS

     May 2015 – Present       American Psychiatric Foundation (APF BOD), Board of Directors

       2014 – Present         CMS District 1, Delegate to 2014 Illinois House of Delegates

     May 2012 – Present       Chair – Council on Children, Adolescents and Their Families,
                              American Psychiatric Association

    May 2012 – May 2014       Chicago Medical Society, District 1 Councilor

    May 2012 – May 2013       Chicago Medical Society District 1, Alternate Delegate to Illinois
                              2013 House of Delegates

   Nov. 2010 – June 2011      APA Task Force on Prevention of Bullying.

       2009 – Present         APA Political Action Committee (PAC) Board

     Oct. 2009 – Present      AACAP Committee on Juvenile Justice Reform

     April 2008 – 2009        Member APA Council on Children, Adolescents and Their Families.


                                   Kraus Expert Report
                                    Exhibit A: Page 5
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 19 of 32 PageID #:8277




       2008 – Present        AACAP Delegate to AMA House of Delegates

     May 2007 – Present      Member – Council on Children, Adolescents and Their Families,
                             American Psychiatric Association

    Sept. 2001 – Present     Co-chairman of the AACAP committee on Juvenile Justice Reform.

      May 2001 – 2010        Chairman of the American Psychiatric Association Committee on
                             Juvenile Justice Issues

      Dec. 2000 – 2007       AACAP Alternate Delegate to the AMA House of Delegates 2007

   June 2000 – June 2002     President, Illinois Council of Child & Adolescent Psychiatry

    Dec. 1999 – Dec. 2000    AACAP Delegate for Young Physicians to the AMA

      Nov. 1999 – 2001       Evanston Northwestern Healthcare Child Protection Committee

     Sept. 1999 – March      Member, Evanston Mental Health Board, Substance Abuse Task
            2001             Force

    Jan. 1999 – Jan. 2003    Chairman, National Commission on Correctional Health Care,
                             Committee on Juvenile Health Care

         1998- 2010          Member of the American Psychiatric Association Committee on
                             Juvenile Justice Issues

      Sept. 1998 – 2000      Clinical Advisor, Chicago Metropolitan Child and Adolescent
                             Comprehensive Community Services Systems Network Advisory
                             Council

   April 1998 – Dec. 1998    Vice Chairman, National Commission on Correctional Health Care,
                             Committee on Juvenile Health Care

   April 1998 – Dec. 1998    Vice Chairman, National Commission on Correctional Health Care,
                             Task Force for Revision of the NCCHC Standards for Health Services
                             in Juvenile Detention and Confinement Facilities

    June 1997 – Jan. 1999    Chairperson of AACAP Committee for New Physicians

    June 1997 – Jan. 2003    Board of Directors, National Commission on Correctional Health
                             Care

    Jan. 1997 – July 2000    Program Chairman, Illinois Council for Child and Adolescent
                             Psychiatry

    July 1995 – July 1996    Program Chairman for Chicago Society for Adolescent Psychiatry

    Sept. 1994 – Oct. 1999   AACAP Committee on Foster and Adoptive Families



                                  Kraus Expert Report
                                   Exhibit A: Page 6
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 20 of 32 PageID #:8278




   March 1994 – Dec. 1996 AACAP Alternate Delegate for Young Physicians to the AMA



                                    CONSULTING POSITIONS

      Jan. 2013-Present     Federal Consent Decree appointment, Assessment and restructuring
                            of the mental health programming for the Illinois Department of
                            Juvenile Justice (IDJJ) under a Consent Decree filed with the
                            Attorney General’s Office by the American Civil Liberties Union
                            (ACLU) of Illinois in December 2012 (RJ v. Bishop)

     Feb. 2006 – Present    Consultant to the ACLU

      May 2003 – 2008       Consultant, United States Department of Juvenile Justice, Civil
                            Rights Division

       1993 – Present       Forensic testimony in Juvenile Court (abuse/neglect &
                            delinquency), Family Court focusing on custody and expert
                            testimony in other state and federal cases. Previously worked as an
                            Expert for the Cook County Public Guardian’s Office and DCFS.

      Sept. 1992-1993       Psychiatrist Chairperson of the Physician Review Board for the City
                            of Chicago, Department of Mental Health – 1992

       1992 – Present       Expert testimony in juvenile and domestic relations courts in a
                            variety of cases ranging from transfer hearings, abuse including
                            Munchausen by Proxy, Child Advocacy Focusing on Custody and
                            “Best Interest” of the Child

   April 1990 – June 1990   Psychiatric Consultant to Illinois Youth Center, Joliet, Illinois;
                            General Population and the Intensive Reintegration Unit

      Jan. 1990 – 1992      City of Chicago, South East Community Mental Health Center



                              ADMINISTRATIVE SERVICES:

       2011 - Present       Development of the Autism Assessment, Research, Treatment
                            and Services (AARTS) Center at Rush University Medical
                            Center

       2006 – Present       Director of the Sonia Shankman Orthogenic School and Rush
                            University Medical Center’s clinical rotation for child and
                            adolescent psychiatry fellows at Rush

       2006 – Present       Director of Psychiatric Services, Sonia Shankman Orthogenic
                            School


                                 Kraus Expert Report
                                  Exhibit A: Page 7
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 21 of 32 PageID #:8279




       2002 – Present        Chief of Child and Adolescent Psychiatry, Rush University
                             Medical Center

       1999 – Present        Medical Director of the Chicago Metropolitan Easter Seals
                             Therapeutic Schools



                                        CLINICAL SERVICE:

        2012 - Present        Director, Autism Assessment, Research, Treatment and
                              Services Center at Rush University Medical Center

     July 2005 – Present      Psychiatric Director Sonia Shankman Orthogenic School at
                              Chicago

     June 2005 – Present      Psychiatric Consultant to New Trier, Niles North and Niles
                              West High Schools

    Feb. 2000 – June 2001     Director, Child and Adolescent and Forensic Psychiatry,
                              University of Illinois at Chicago

      Jan. 1999 – Present     Medical Director, Chicago Metropolitan Easter Seals
                              Therapeutic School

     Sept. 1998 – Present     Psychiatric Consultant to Evanston Township High School

    Aug. 1997 – February      Division Head of Child/Adolescent Psychiatry, Evanston
            2000              Northwestern Healthcare

    Sept. 1992 – May 1993     Psychiatrist Chairperson of the Physician Review Board for
                              the City of Chicago, Department of Mental Health – 1992

    July 1994 – Aug. 1997     Assistant Director of Child and Adolescent Inpatient Services,
                              University of Chicago



                                              MEDIA:

   1. October 26, 1994, Chicago Sun Times, TV-Violence Line Elusive.
   2. November 6, 1994, Chicago Tribune, “Mental health tests for kids spark debate;” Screening:
      Testing would help parents, supporters say.
   3. November 19, 1994, Chicago Tribune, Try Sandifer suspect as kid, experts say. Louis Kraus
      testified, “Derrick Hardaway suffers from a conduct disorder that developed in his early
      adolescence because of family tensions, physical abuse and other problems.”
   4. February 25, 1997, Chicago Tribune, Leniency sought for teen convicted of killing Sandifer.
   5. March 13, 1997, Chicago Tribune, Return girl slowly to mom, psychiatrist say.

                                  Kraus Expert Report
                                   Exhibit A: Page 8
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 22 of 32 PageID #:8280




   6. March 30, 1997, Chicago Tribune, Student-Teacher contact is becoming a danger zone.
      Kraus was quoted to say, “The students are drawn into the relationship because they
      idolize their teacher and often don’t see anything wrong until much later. At that point they
      might feel depressed and used and have trouble forming relationships.”
   7. March 25, 1998, Chicago Tribune, 4 pupils, teacher die in schoolyard ambush.
   8. March 25, 1998, Chicago Sun Times, Kids ambush kids; Shooting stuns school.
   9. March 29, 1998, Violence is linked to genetics, early abuses that set patterns
   10. April 6, 1998, Chicago Tribune, Teen smokers a pack short of a carton in wisdom
       department.
   11. June 3, 1998, Toronto, Canada, American Psychiatric Association, The Daily Bulletin,
       Presidential Sessions on “A Time of Violence.”
   12. June 1998, Chicago Parenting, “Keeping rage from turning into tragedy.”
   13. August 14, 1998, Chicago Sun Times, Making Sense of kids’ case.
   14. August 14, 1998, Chicago Tribune, Young suspects sent home. Dr. Kraus testament was
       paramount in the 7-year-old being allowed to go home with his family.
   15. Possley, M. and Puente, T., “Young Suspects Sent Home”, Chicago Tribune, August 14, 1998
   16. Kotlowitz, A., “The Unprotected”, The New Yorker. February 8, 1999
   17. March 7, 1999, Chicago Tribune, Aftermath an ordeal for parents, kids.
   18. November 11, 1999, Northwest Herald, Boy who shot clerk sentenced.
   19. February 23, 2000, Tribune Allied Health, Safety nets for teens.
   20. April 9, 2000, Chicago Tribute, School provides unique antidote for depression.
   21. January 30, 2001, Chicago Tribune, Files in Ryan Harris case shed new light. Disclosure of
       the results of the psychiatric interview changed interview process of minors.
   22. December 7, 2001, Psychiatric News, AACAP Kraus was quoted “We certainly disagree with
       the Supreme Court ruling and believe the death penalty constitutes cruel and unusual
       punishment.”
   23. July 9, 2002, Psychiatric News, AMA Vows to Prevent Future Psychologist Prescribing
       Laws.
   24. April 4, 2003, Study Questions Youths’ Ability to Understand Trial Process, Study
       Implications.
   25. July 18, 2003, Psychiatric News, Psychiatrist Wins AMA Leadership Post: Psychiatry Scores
       in HOD. Kraus argued successfully in favor of an amendment to a resolution asking that the
       AMA support comprehensive health education for female delinquent, including
       information on responsible sexual behavior and the prevention of sexually transmitted
       diseases and HIV/AIDS.” Kraus also testified, “Medicaid reaches 44 million Americans,
       more than Medicare or any other form of health insurance and covers Americans who are
       among the poorest and most disadvantaged populations in the country.”

                                   Kraus Expert Report
                                    Exhibit A: Page 9
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 23 of 32 PageID #:8281




   26. February 13, 2004, Chicago, Metro North Shore, Abuse of cold medicine rising.
   27. Tresniowski, A. Hewitt, B., “Escape from Hell”, People Magazine. September 25, 2006
   28. Reuters, “Experts say video games not an addiction in AMA Meeting”, June 25, 2007
   29. Neergaard, L. “Easy nondrug helps ADHD Kids”, USA Today. September 3, 2007
   30. Tanner, L. “Shock Treatment Sought for Autistic Man”, USA Today. September 3, 2007
   31. Reuters, “Antidepressant warnings scared parents, doctors”, September 9, 2007
   32. Fox News, “Study: Brains of ADHD Children Develop More Slowly than Brains of other
       Youngsters”, November 13, 2007
   33. Bynum, R., Stobbe, M., “Experts Dubious of Ga. 3rd- Grader Plot”, Associated Press. April 2,
       2008
   34. October 31, 2008, The Wall Street Journal, Therapy, Antidepressants Ease Anxiety in
       Children.
   35. Tanner, L., “Kids with ADHD on meds test better than peers”, Associated Press. April 27,
       2009
   36. Tanner, L., “Jackson kids face hurdles coping with his death, universal trauma of losing a
       parent may be eased if stability can be offered”, Associated Press. July 5, 2009
   37. Fox News, “Psychiatrists say Blagojevich’s choice to have daughters join him at court may
       be stressful”, July 7, 2010
   38. FOX – Judge Jeanine, “8-year Old Boy’s Commitment to a Psychiatric Ward”, February 19,
       2011
   39. CNN, Anderson Cooper 360, “KTH: Mass. School called ‘house of horrors’, May 24, 2012,
   40. Fox News Chicago, “Beauty may no longer be in the eye of the beholder”, May 10, 2012
   41. CNN, Anderson Cooper 360, “Anderson Cooper Investigates Shocking RTC Treatment”, June
       4, 2012
   42. Moran, M. “More research needed on SSRI’s for treating Autism Disorders”, Psychiatric
       News. Volume 47, Number 11. June 11, 2012
   43. CNN, Anderson Cooper 360, “Crime and Punishment, The Sandusky Trial”, June 12, 2012
   44. NBC News Chicago, “How to Talk to Your Kids about Conn. Shooting”, December 14, 2012
   45. Niedowski, E., Tanner, L. “How to Talk to Your Kids about Conn. Shooting”, Associated
       Press. December 15, 2012
   46. CNN, Anderson Cooper 360, “Former Child Hostage Describes Captivity Underground”,
       February 4, 2013
   47. Fox News Chicago, “Violence has long term effects on children”, August 12, 2013
   48. England, C. “Helping young adults make the transition”, Chicago Medicine Magazine,
       September 2013
   49. Schmadeke, S., “State’s youth prison system violates inmates’ rights, experts say”, Chicago

                                    Kraus Expert Report
                                     Exhibit A: Page 10
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 24 of 32 PageID #:8282




      Tribune. September 25, 2013
   50. NBC News, “Black Box warning on antidepressants raised suicide attempt”, July 18, 2014
   51. FOX News, “How far should we go to discipline our kids”, September 2014
   52. FOX News, “Could a self-esteem booster turn your child into a narcissist?”, March 2015
   53. Al Jazeera America, “US Only Nation to Imprison Kids for Life,” March 2015
   54. US Today, “Doctor: Impact-separating-families tragic June 19, 2018
   55. Fox News, “Medical experts warn that separating children from parents causes
      psychological damage June 20, 2018


                                     SCIENTIFIC ACTIVITIES:

   a) Grants:

        2011-Present          Effects of memantine vs. placebo on motor planning and memory
                              in children with autism spectrum disorders. $74,176

             2010             Rush Women’s Board, Assessment of prevalence of Bipolar
                              Disorder in adolescent population in a residential placement,
                              $30,000

          April, 1999         Department of Human Service, State of Illinois Grant – Bridges
                              Program for Development of School and Home-based Therapeutic
                              Services for Adolescents, $100,000 per year

         March, 1998          Evanston Northwestern Healthcare Auxiliary Grant for
                              Development of a Community-based Adolescent Mental Health and
                              Substance Abuse Program, $1,000,000

   b) Research

        2011 – Present        Development of Research Program at the Rush AARTS Center

         1984 - 1986          Research under direction of Max Harry Weil, Ph.D., Chairman,
                              Department of Medicine, University of Health Sciences, The
                              Chicago Medical School, on the reversal of academia during
                              cardiopulmonary resuscitation

         1999 – 2001          Outcomes research focusing on adolescent dual diagnosis; early
                              diagnosis and intervention in a community based treatment
                              program.

   c) Poster Presentations

                              Grunewald, S., Kraus, L., Youngkin, S., Wade, K. H., Forburger, N.,

                                  Kraus Expert Report
                                   Exhibit A: Page 11
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 25 of 32 PageID #:8283




                                 Owley, T., Loftin, R., Fogg, L. & Soorya, L. (May 2014). Access to care:
                                 Familial and racial variables associated with limited service access
                                 for individuals with ASD. Poster presented at 2014 Annual
                                 International Meeting for Autism Research (IMFAR). Atlanta, GA.

                                 Poster Presentation: APA Meeting, Washington, DC “Monitoring
                                 Resident Supervision in Times of Change,” May 1992.



                                              SCHOLARSHIP
   a) Books and Chapters

      1. Thomas, C.R., Kraus, L.J. “Public Policy Implications of Research on Aggression and Antisocial
         Behavior”, The Origins of Antisocial Behavior. Oxford University Press, 2012.
      2. Galatzer-Levy, R., Kraus, L., Galatzer-Levy, J., The Scientific Basis of Child Custody Decisions.
         Cambridge Press, 2009.
      3. Kessler, C., Kraus, L, The Mental Health Needs of Young Offenders. Cambridge Press, 2007.
      4. Geraghty, R., Kraus, L, Fink, P, “Assessing children’s competence to stand trial and to waive
         Miranda rights: new directions for legal and medical decision-making in juvenile courts” in The
         Mental Health Needs of Young Offenders. Cambridge Press, 2007,
      5. Kraus L, Sobel, H, “Post-adjudicatory assessment of youth” in The Mental Health Needs of Young
         Offenders. Cambridge Press, 2007.
      6. Galatzer-Levy, R., Kraus, L.J., eds, The Scientific Study of Child Custody Decisions, Wiley Press,
         1999.
      7. Kraus, L, “Understanding the Relationship between Children and Caregivers” in The Scientific
         Basis of Child Custody Decisions, Wiley Press, Ed. Galatzer-Levy R. and Kraus, L 1999.
      8. Leventhal, B. Kelman, J., Galatzer-Levy, R., Kraus, L., “Divorce, Custody, and Visitation in Mid-
         Childhood” in The Scientific Basis of Child Custody Decisions, Wiley Press, Ed. Galatzer-Levy R.
         and Kraus, L 1999.


   b) Peer Reviewed Publications

      1. 1988 Practice Parameter for “Child and Adolescent Forensic Evaluations”, Kraus, L, JAACAP, Vol
         50, No.12, Dec. 2011 pp1299-1312.
      2. Geraghty, T.F., Kraus, L, “Treating the Mentally-Ill Offender: The Challenge of Creating an
         Effective, Safe and Just System,” The Journal of Criminal Law and Criminology, Northwestern
         University School of Law 89 (1) Fall, 1998.
      3. von Planta, M., Gluldipati, R., Weil, M.H., Kraus, L.J., Rackow, E., “Bicarbonate and Tromethamine
         (Tham) Buffers Fail to Improve Resuscitability During Porcine C.P.R.,” Federation Proceedings
         46 (4), 1145, 1987
      4. von Planta, M, Gudipati, R., Weil, M.H., Kraus, L.J., Rackow, E., “Effects of Tromethamine and
         Sodium Bicarbonate Buffers During Cardiac Resuscitation,” Journal of Clinical Pharmacology 28,

                                      Kraus Expert Report
                                       Exhibit A: Page 12
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 26 of 32 PageID #:8284



            594-599, 1987


         c) Other Publications

         1. Kraus, L., Arroyo, W. “Recommendations for Juvenile Justice Reform, Second Edition”, American
            Academy of Child and Adolescent Psychiatry Committee on Juvenile Justice Reform. October
            2005.
         2. Kraus, L, Arroyo, W. Editors, “Recommendations for Juvenile Justice Reform”, Monograph,
            October 2001, American Academy Child and Adolescent Psychiatry.
         3. Kraus, L. “Standards for Juvenile Detention and Confinement Facilities”, Recommendations for
            Juvenile Justice Reform, Monograph, October 2001.
         4. Kraus, L. “Females in the Juvenile Justice System”, Recommendations for Juvenile Justice
            Reform, Monograph, October 2001.
         5. Kraus, L, Morris R. “Seclusion and Restraint Standards in Juvenile Corrections”,
            Recommendations for Juvenile Justice Reform, Monograph, October 2001.
         6. Kraus, L, “Tackling Juvenile Justice,” AACAP News, Volume 31, Issue 2, March/April 2000, pp.
            75-76.


                                               PRESENTATIONS:
   1.       Keynote Speaker, Eugene J-M.A. Thonar, PhD, Award Presentation, Rush University Medical
            Center, October 14, 2014
   2.       American Psychiatric Association, “Children & Adolescents In Juvenile Detention”, October 7,
            2018
   3.       Harvard University Conference, “Behind Bars: Health and Human Rights in U.S. Prisons”
            November 28, 2017
   4.       AACAP 64th Annual Meeting, Washington, DC October 23-28, 2017
   5.       Grand Rounds, Rush University Medical Center, “Psychiatric Malpractice: Dos and Don’ts.” May
            21, 2014
   6.       Chair, AACAP Douglas B. Hansen, MD 39th Annual Review Course in Child and Adolescent
            Psychiatry, Child and Adolescent Forensic Psychiatry, Westin Chicago River North, Chicago, IL,
            March 22-23, 2014.
   7.       Autism, Behavioral Challenges and Complex Medical Needs (ABC) Conference, “Making Systems
            Work Across the Lifespan for Children with Special Needs,” Treatment and Advocacy for the
            Autistic Teen as they Transition into Adulthood, Kraus, LJ, Palos Hills, IL November 22, 2013.
   8.       Illinois State Board of Education, Kraus, LJ, Keynote Speaker, “The Complexity of Diagnosis and
            Behavior of Students Placed Residentially.” November 7, 2013.
   9.       Illinois State Board of Education, Kraus, LJ, “Juvenile Justice, Social Maladjustment and
            Associated Mental Health Disorder: How do we educate this difficult population and what do
            we do when they get out?” November 7, 2013.
   10.      7th Congress of Asian Society for Child and Adolescent Psychiatry & Allied Professions and 12th
            Biennial Conference of Indian Association for Child and Adolescent Mental Health; Kraus, LJ.,

                                        Kraus Expert Report
                                         Exhibit A: Page 13
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 27 of 32 PageID #:8285



         Chair, “Cyberage and Child Mental Health.” September 26, 2013, New Delhi, India.
   11.   12th Biennial Conference of Indian Association for Child and Adolescent Mental Health; Kraus,
         LJ., Chair, “Role in the Changing Landscape of Child and Adolescent Psychiatry and Mental
         Health,” September 25, 2013, New Delhi, India.
   12.   12th Biennial Conference of Indian Association for Child and Adolescent Mental Health, Kraus,
         LJ., “DSM-V: Implications for Child and Adolescent Psychiatry,” September 25, 2013, New Delhi,
         India.
   13.   Illinois Institute for Continuing Legal Education, IIT Chicago-Kent College of Law, “Cutting Edge
         Child Custody Symposium”, Professional Training and Requirements, June 21, 2013.
   14.   Illinois Institute for Continuing Legal Education, IIT Chicago-Kent College of Law, “Cutting Edge
         Child Custody Symposium,” Point and Counterpoint: Adoption of Custody Evaluation Standards,
         June 21, 2013.
   15.   American Psychiatric Association (APA) Annual Meeting Workshop; “A Career in Child and
         Adolescent Psychiatry: From a Developmental Perspective.” San Francisco, CA May 22, 2013.
   16.   Office of Juvenile Justice and Delinquency Prevention in Collaboration with the National Center
         for Youth in Custody “The Impact of Isolation Practices in Confinement Facilities,” National
         Webinar, April 3, 2013.
   17.   19th Judicial Circuit Child Representative/Guardian ad Litem Training, “Psychology of Child
         Development and Age Appropriate Visitation.” College of Lake County, Grayslake, Illinois,
         September 12, 2012.
   18.   Abraxas Education Forums; “The Role of Child and Adolescent Psychiatry in Public and Private
         Special Education.” Woodridge, IL March 30, 2012.
   19.   Learning Disabilities Association of America, 49th International Conference, “Dissecting a Bully:
         Interventions for the Bullied.” February 22-25, 2012, Chicago, IL.
   20.   APA Annual Meeting, “Wayward Youth Revisited”, May 17, 2011, Honolulu, Hawaii.
   21.   APA Annual Meeting, “Teen Bullying”, May 17, 2011, Honolulu, Hawaii.
   22.   ISBA Chicago Regional Meeting (Effective Advocacy for Juveniles with Mental Health Needs)
         “Diagnosis and Treatment of Mental Health in the Juvenile Justice System”, May 11, 2011.
   23.   American Academy of Child and Adolescent Psychiatry (AACAP) 57th Annual Meeting,
         “Variations in State Decisions on Custody” October 29, 2010, NY, NY.
   24.   AACAP 57th Annual Meeting, “Role of the Expert in Child & Adolescent Psychiatry Malpractice”
         October 29, 2010, NY, NY.
   25.   AACAP 57th Annual Meeting, “Advocacy for Children with Autism: How to Find the Right
         Services” October 29, 2010, NY, NY.
   26.   ISBA Family Law Section, Springfield, IL. “Custody Evaluations When Children Have Major
         Psychiatric Disorders”, October15, 2010.
   27.   ISBA Family Law Section, Chicago, IL. “Custody Evaluations When Children Have Major
         Psychiatric Disorders”, September 23, 2010.
   28.   DePaul University College of Law, “Juvenile Competency to Stand Trial and Understand
         Miranda”, April 11, 2009.
   29.   Illinois State Bar Association (ISBA) and the Committee on Continuing Legal Education,

                                    Kraus Expert Report
                                     Exhibit A: Page 14
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 28 of 32 PageID #:8286



         Attorney Education in Child Custody and Visitation Matters, “Factoring a Child’s Development
         into Custody and Visitation” November 21, 2008.
   30.   AACAP Members Forum, Practice Parameter for Child and Adolescent Forensic Evaluations,
         October 31, 2008.
   31.   55th Annual AACAP Meeting Chicago, “The Role of the Child Psychiatrist in Juvenile
         Competency” October 30, 2008.
   32.   Rush University Medical Center, Department of Pediatrics Grand Rounds, “Perspectives on
         Delinquency, Past and Present”, August 12, 2008.
   33.   American Medical Association (AMA), “How has science impacted juvenile justice regarding
         competency, waiver hearings, adjudications, dispositions, and treatment
         (psychopharmacology)”. Annual Meeting, Washington DC, July 2008.
   34.   Spring Midwest American Academy of Psychiatry and the Law (AAPL) Meeting, Chicago, IL,
         “Juvenile Competency to Stand Trial and Understand Miranda,” Louis J. Kraus, MD, April 21,
         2007.
   35.   National APA Meeting in San Diego, “Workshop on Juvenile Justice Presentation on Child
         Competency to Stand Trial and Understand Miranda. May 2007.
   36.   53rd Annual American Academy of Child & Adolescent Psychiatry, San Diego, CA, “The
         Psychiatrist’s Role in Child Custody: A Mock Hearing,” Louis J. Kraus, MD, October 28, 2006.
   37.   Rush University Medical Center, Department of Psychiatry Grand Rounds, “Capital Punishment
         for Teenagers – The Recent Supreme Court Decision Roper v Simmons: Discussion and Forensic
         Application of Current Neuroimaging Research on Teenagers “, April 20, 2005.
   38.   Cambridge Hospital, Department of Psychiatry Grand Rounds, “Juvenile Delinquency”,
         September 2004
   39.   AACAP National Meeting, San Francisco – Symposium – “Addressing the Needs of Behavior
         Disordered Children Within the School System”, San Francisco, CA, October 25, 2002.
   40.   University of Chicago – Workshop “Early Onset Bipolar Disorder”, December 14, 2001.
   41.   Juvenile Justice Reform – Media Workshop, National AACAP meeting, Honolulu, Hawaii, October
         2001.
   42.   Hephzibah Children’s Association – Workshop “Child and Adolescent Psychiatric Diagnoses and
         Medications” September 28, 2001
   43.   A&E Television Broadcast on “Shattered Innocence - Fells Acres Abuse Case”, August 8, 2001
   44.   15th Annual Statewide Forensic Conference, October 16-17, 2000 Loyola University Chicago,
         Illinois Department of Human Services
   45.   Speaking engagements at parent groups, managed care meetings, University of Chicago, the
         Department of Corrections and Probation
   46.   Media interviews on television, radio and in newspapers and various publications.
   47.   American Psychiatric Association – “Littleton – One Year Later, The Assessment of the
         Potentially Violent Child Within The School System,” May 15, 2000.
   48.   Institute of Psychoanalysis, Conference on Youth and Violence, “Diagnosis and Treatment of
         Delinquents in a Maximum Security Youth Center,” May 12, 2000


                                    Kraus Expert Report
                                     Exhibit A: Page 15
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 29 of 32 PageID #:8287



   49.   Evanston Northwestern Healthcare – Pediatric Grand Rounds, “Connections Program –
         Development of a Community-Based Adolescent Alcohol and Drug Treatment Program,” May 2,
         2000.
   50.   Evanston Northwestern Healthcare – Pediatric Grand Rounds, “ADHD, Differential Diagnosis
         and Treatment” April 4, 2000.
   51.   New Trier High School – Peer Helping, “Adolescent Youth Violence,” March 2, 2000.
   52.   Response Center, Skokie, IL, “Adolescent School Violence,” February 16, 2000.
   53.   Chicago Bar Association Matrimonial Law Committee, “Physical, Mental and Emotional Abuse in
         Custody Cases,” February 14, 2000.
   54.   Cook County Public Guardian’s Office, “Domestic Violence and How It Affects Children,” January
         31, 2000.
   55.   Illinois Psychological Association, “Assessment of Violence in Children and Adolescents,
         November 11, 1999.
   56.   New Trier Township, “School Violence - Treatment and Community Intervention,” May 12,
         1999.
   57.   Shand Morahan Worksite Lunch Program, “Signs of ADD/ADHD and Possible Treatment,” April
         21, 1999.
   58.   Evanston Northwestern Healthcare Health Watch Program, “Childhood Attention Deficit
         Disorder: Treatment Options,” April 7, 1999.
   59.   Evanston Northwestern Healthcare, Department of Psychiatry, Professional Conferences,
         “School Violence,” April 6, 1999.
   60.   The Warren Wright Adolescent Center, Stone Institute of Psychiatry, Northwestern Memorial
         Hospital, “Violence in Schools,” November 6, 1998.
   61.   Institute for Women’s Health, Evanston Northwestern Healthcare “Helping Kids Cope with
         Divorce,” October 1998.
   62.   Illinois Society of Child and Adolescent Psychiatry, “Juvenile Transfer Hearings – The
         Psychiatric Evaluation,” October 1998.
   63.   APA Meeting, Toronto, Ontario, Canada, “Treatment of Severe Delinquents in a Maximum
         Security Youth Center,” June 1998.
   64.   Evanston Northwestern Healthcare Pediatric Lecture Series, “The Continuum of Behavior
         Disorders,” April 1998.
   65.   Evanston Northwestern Healthcare Department of Psychiatry, Professional Conferences,
         “Transfer Hearings in Juvenile Court: Evaluation of Behavior Disordered Youth,” January 1998.
   66.   Evanston Northwestern Healthcare Department of Psychiatry, Professional Conferences, “The
         Use of Attachment Theory in Custody Evaluations,” January 1998.
   67.   Juvenile Justice Division of the Circuit Court of Cook County, “Psychiatric Assessments in
         Juvenile Justice Cases,” June 1997.
   68.   Chicago Bar Association-Juvenile Law Committee, “Utilizing Psychiatric Evaluations In Juvenile
         Justice Cases: Transfer And Dispositional Hearings,” February 1997.
   69.   Genesis Schools/Illinois Association of Counsel for Children, “Helping Incarcerated Youth


                                    Kraus Expert Report
                                     Exhibit A: Page 16
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 30 of 32 PageID #:8288



           Overcome Delinquency and Mental Illness,” December 1996.
   70.     University of Chicago, Laboratory School Lower School Parents Association Lecture Series, “Is
           My Child’s Behavior Normal?” November 1995.
   71.     CAUSES - Illinois Masonic Hospital, “Attachment Theory In The Use Of Bonding Evaluations,”
           September 1995.
   72.     Illinois Probation and Court Services 1995 Annual Spring Conference, “Kids Killing Kids,” March
           1995.
   73.     Grand Rounds: Columbus Hospital Department of Pediatrics. “Delinquency, Etiology and
           Intervention,” July 1994.
   74.     Cook County Juvenile Court, Office of the Public Guardian. “Munchausen By Proxy,” July 1994.
   75.     Columbus Hospital, Department of Pediatrics Grand Rounds, “Delinquency, Risk Factors, and
           Interventions,” July 1994.
   76.     International Correctional Education Association Conference, Chicago “ Attention Deficit
           Hyperactivity Disorder,” May 1993.
   77.     The American Psychoanalytic Association National Conference, New York, “Attachment Theory
           - Forensic Implications for Best Interest of the Child,” December 1993.
   78.     Poster Presentation: APA Meeting, Washington, DC “Monitoring Resident Supervision in Times
           of Change,” May 1992.
   79.     The University of Health Sciences, The Chicago Medical School, “Effects of Tham and NaHCO3
           on Acid Base Balance During CPR,” 1984.




                               TESTIMONY IN PAST 5 YEARS:



         DATE                CASE                    TYPE                      COURT
                   Hassan v Rehab Esmat           Deposition       Circuit Court of Cook County
                   Baldredrin                                      Illinois
         2019
                   No. 2017-D-0301

                   Brown v Rockford               Deposition       Circuit Court of the 17th
                   Memorial Hospital                               JudicialCircuit Winnebago
         2019                                                      County, IL
                   No. 12–L-132

                   Tarabochia v Thurson           Deposition       W.D. Wa 2018
                   County, et al.
         2018
                   No. 3:18-CV-05056




                                      Kraus Expert Report
                                       Exhibit A: Page 17
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 31 of 32 PageID #:8289




                Kormi v Choate, et al.       Deposition   US District Court Northern
      2018                                                District of Illinois Eastern
                No. 12-CV-02595                           Division

                Ryan v Ryan                  Deposition   Circuit Court of the Nineteenth
      2018                                                Judicial Circuit, Lake County, Il
                No. 17-D-662

                Mason v Superintendent       Deposition   US District Court
      2018      Donald Schaefer, Cheryl
                Prost, et al.                             Southern District of Illinois

                No. 16-CV-01356-NJR

                Latson v Clarke              Deposition   Western District of VA
      2017
                No. 16-CV-00039

                Des Roche v California       Deposition   US District Court for the
      2017      Physicians Service                        Northern District of California
                                                          (San Jose Division)
                No. 16-cv-02848-LHK

                Whitlock/Kochevor            Deposition   1st Municipal District – Cook
      2017                                                County, Chicago
                No. 2012 F 000032

                DePalo v. DePalo             Deposition   1st Municipal District – Cook
      2016                                                County, Chicago
                No. 2014 D 001488            Testimony

                Rea v. Rea                   Deposition   1st Municipal District – Cook
      2016                                                County, Chicago
                No. 2014 D 009277            Testimony

                Sworthout v Robison          Deposition   1st Municipal District – Cook
      2015                                                County, Chicago
                No. 2013 D 001542            Testimony

                Rubenstein                   Deposition   1st Municipal District – Cook
      2015                                                County, Chicago
                No. 12 D 2303351             Testimony

                McKinley v Doe               Deposition   1st Municipal District – Cook
      2015                                                County, Chicago
                No. 2010 L 005691

                Radassnau 215(a)             Deposition   1st Municipal District – Cook
      2015                                                County, Chicago
                No. 2013 D 000182



                                   Kraus Expert Report
                                    Exhibit A: Page 18
Case: 1:16-cv-08303 Document #: 422-10 Filed: 02/09/21 Page 32 of 32 PageID #:8290




                Dowd v Strauss              Deposition   1st Municipal District –
      2014
                No. 2008 D 10469            Trial        Cook County, Chicago

                Weinhouse                   Trial        1st Municipal District –
      2014
                No. 008800                               Cook County, Chicago

                Miller v Morgan             Deposition   1st Municipal District –
      2014
                No. ON L 143                             Cook County, Chicago

                Ring 215a                   Deposition   1st Municipal District –
      2014
                No. 2013 D 005580                        Cook County, Chicago

                Angel v Segal               Deposition   1st Municipal District –
      2014
                No. 2009 L 003496           Trial        Cook County, Chicago

                LaCrosse v Veolia, et al    Deposition   1st Municipal District –
      2014
                No. 2012-CV-000648                       Cook County, Chicago




                                  Kraus Expert Report
                                   Exhibit A: Page 19
